Citation Nr: 1750094	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-48 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to non-service-connected pension, to include the preliminary issue of whether the Veteran had qualifying service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the U.S. Naval Reserves from July 12 to October 18, 1972. He then served on active duty in the U.S. Navy from October 31 to December 26, 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, that denied the Veteran's claim for non-service-connected pension. The matter also comes to the Board on appeal from a December 2008 decision by the VA Regional Office (RO) in New Orleans, Louisiana, that declined to reopen a previously denied claim for service connection for bilateral knee disability.

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned. A transcript of the hearing has been associated with the record.

In December 2011, the Board reopened the claim for service connection for bilateral knee disability and remanded the claim to the agency of original jurisdiction (AOJ) for further action, to include consideration of the underlying merits of the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Inasmuch as an award of service connection for knee disability might make the Veteran eligible for non-service-connected pension, the Board deferred action on the pension claim as inextricably intertwined with the remanded issue. See, e.g., 38 U.S.C.A. § 1521(j)(2); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). After taking further action, the AOJ continued the prior disallowances and returned the case to the Board.

In June 2015 and April 2017, the Board again remanded the matters on appeal to the AOJ for additional development. After taking further action, the AOJ again confirmed and continued the prior denials and returned the case to the Board.

The issue of whether the Veteran meets the income and net worth requirement for entitlement to improved pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is presumed to have entered active service in sound condition because his enlistment examination was silent for a knee condition.

2. There is no clear and unmistakable evidence that the Veteran's bilateral chondromalacia patellae pre-existed his military service and was aggravated by service.

3. The preponderance of the evidence is in favor of finding that the Veteran's currently diagnosed bilateral chondromalacia patellae were incurred in service.

4. The preponderance of the evidence is against a finding that the Veteran's bilateral knee degenerative joint disease was caused or aggravated by a disease or injury in active service.

5. The Veteran had active service during a period of war and was discharged due to a service-connected disability. 


CONCLUSIONS OF LAW

1. Bilateral chondromalacia patellae were incurred in active duty service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Bilateral knee degenerative joint disease was not caused or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3. The criteria for qualifying service for entitlement to improved pension benefits have been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3)(ii) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection, every Appellant shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b). According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Appellant's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.") It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Additionally, for Veterans who served 90 days or more of active service after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, for diseases listed at 38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.309(a) service connection may also be established by showing continuity of symptomatology beginning in service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran has a current diagnosis of osteoarthritis of his bilateral knees; hence a current disability is established. See, e.g., October 2015 VA examination. The Veteran also has a diagnosis of bilateral knee chondromalacia. See, e.g., October 2015 VA examination and January 2017 Medical Opinion. The Veteran contends that his bilateral knees are disabled due to knee pain that began during bootcamp.

The Board also finds that the Veteran was diagnosed with chondromalacia patella in service. See November 1972 and December 1972 service treatment records; December 1972 Medical Board Opinion. His July 1972 enlistment examination is silent for any knee disability; therefore, he is presumed in sound condition when he entered service. A January 2012 VA opinion noted that there was clear and unmistakable evidence that bilateral chondromalacia patellae pre-existed the Veteran's active service, but could not opine as to whether there is clear and unmistakable evidence that the condition was permanently aggravated in service. Hence the presumption of soundness is not rebutted 38 U.S.C.A. § 1111 (West 2014).

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence chondromalacia patellae was incurred in service is, at least, in relative equipoise. In the January 2017 Medical Opinion, the VHA Specialist, who was an orthopedic surgeon, opined that it is as likely as not that the Veteran had intermittent episodes of chondromalacia patellae symptoms that were followed by resolution of symptoms since July 2008. The VHA expert added that while chondromalacia patellae typically resolved, it could reoccur periodically, and it was as likely as not that the Veteran's chondromalacia patellae had reoccurred since at least the time of diagnosis in 1972.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for chondromalacia patella have been met. The evidence, at a minimum, gives rise to a reasonable doubt on the matter. 38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

While this decision grants service connection for bilateral chondromalacia patellae, the Board finds that the preponderance of the evidence is against service connection for bilateral knee degenerative joint disease.

In this regard, the Veteran was afforded a VA examination in January 2012. The examiner diagnosed bilateral osteoarthritis and opined that the bilateral knee osteoarthritis was not due to any period of the Veteran's service (active duty for training or active duty). The examiner reasoned that X-rays performed in service did not reveal arthritis nor did the Veteran report any injuries to his knee. The Board assigned no probative value on this opinion as the examiner appeared to base the negative opinion on a lack of evidence of symptoms in service, which appears to overlook the treatment for the bilateral knee pain in 1972.  

The Veteran was afforded another VA examination in October 2015. The examiner diagnosed bilateral chondromalacia patellae and bilateral knee degenerative joint disease. The examiner opined that it was not at least as likely as not the in-service chondromalacia patellae was in any way related to the current arthritis of the knees, or that the chondromalacia patellae caused, matured into the current arthritis, or made the Veteran more susceptible to the current arthritis. The examiner pointed to the December 1972 discharge examination that did not mention an ongoing knee condition or abnormal related findings, including any abnormal lower extremity changes in strength or ranges of motion. The examiner opined this supported a finding of no aggravation of a knee condition or an event to lead to the development of arthritis. The examiner also noted that there was no in-service evidence of complaint or treatment for a sports-related or nonsports-related knee injury.

The examiner explained that chondromalacia patellae was secondary to inflammation usually from trauma or overuse and the condition is usually temporary with complete resolution with conservative treatment. Therefore, the examiner opined that it is not likely to result in a permanent worsening over time or lead to the development of degenerative arthritis. The examiner further explained that knee osteoarthritis is a degenerative joint disease that affects articular cartilage, bone, and synovium, and is a consequence of injury, inflammatory response or direct wear and tear of aging on a joint. The examiner further noted that autopsies indicate osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years. 

The examiner opined that the evidence supported the cause of the current bilateral knee degenerative joint disease to be related to degenerative changes of aging because the service treatment records did not indicate a new in-service injury, there was no evidence of arthritis or diagnosis before 2007, and chondromalacia patellae was most likely a temporary condition. The examiner also opine that it was unlikely that the bilateral knee degenerative joint disease was aggravated to any significant degree beyond normal progression because the current findings showed the degenerative joint disease was mild and being treated with oral medication without the need for additional procedures or surgeries. 

A January 2017, the VHA expert opined that it was less likely as not that the Veteran's symptoms after 2008 were otherwise related to chondromalacia patellae diagnosed in service. The VHA Specialist then opined that it is as likely as not that the Veteran's knee symptoms were attributable to the early development of osteoarthritis. The VHA Specialist reasoned that current scientific literature indicated the cause of osteoarthritis is multifactorial, including genetic. "Therefore, while the presence of osteoarthritis of the patella is associated with pain and limitation, causality has NOT been proven, that this Veteran's diagnosis of patellar osteoarthritis is proximately related to any service connected injury chondromalacia." This rationale does not seem to support the opinion given and is therefore given low probative weight. 

In April 2017, the examiner who conducted the October 2015 VA examination provided an addendum opinion. The examiner opined that it was more likely that the chondromalacia patella present in ACDUTRA or active service resolved. The examiner reasoned that the discharge examination was silent for an ongoing knee condition. The examiner also pointed to literature that supports that chondromalacia patella is a temporary condition and that the Veteran's service treatment records support a temporary chondromalacia patella condition.

The examiner further opined that it was less than likely the Veteran had had chondromalacia patella at any time since December 2006. The examiner noted again that chondromalacia is a temporary condition and cited to literature that because of its temporary nature it is not likely to result in permanent worsening over time or lead to the development of degenerative arthritis. The examiner further stated that inflammation associated with degenerative joint disease can cause softening of the cartilage, and any diagnosis of chondromalacia patella after the diagnosis of degenerative joint disease is likely to be related to the degenerative joint disease.

The examiner also opined that it was not at least as likely that any of the Veteran's knee pathology present since December 2006 was manifested during either period of service in 1972, or was otherwise related to the chondromalacia patella diagnosed during the period of active service. He further opined that it is less than likely any in-service knee problems played a role in the development of the current knee disabilities, including arthritis. The examiner reasoned literature supports that chondromalacia patella is not felt to be a precursor to the development of degenerative arthritis. He also noted that since service treatment records did not indicate a new in-service knee injury, there was no evidence of arthritis or diagnosis before 2007, and chondromalacia is most likely a temporary condition that the evidence supports that the cause of the Veteran's current knee degenerative joint disease is related to degenerative changes of aging as stated in the October 2015 opinion. Therefore, it was his opinion that the Veteran's current condition was unrelated to or caused by military service, related to military service, or resulted from aggravation of the earlier diagnosed knee condition.

The Board places a high probative value on the combination of the October 2015 VA opinion and April 2017 addendum.  For the reasons discussed above, the Board finds that the opinions were based upon an adequate review of the evidence and the examiner provided adequate rationale for the opinions rendered.

The Board has considered the Veteran's statements that his bilateral knee degenerative joint disease was caused or aggravated by his bilateral chondromalacia patellae. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a bilateral knee degenerative joint disease, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). It would require medical expertise to opine as to the causes of the bilateral knee degenerative joint disease and its relationship to the bilateral chondromalacia patellae. Thus, the Veteran's statements as to etiology of the bilateral knee degenerative joint disease are afforded no probative value. 

As the probative evidence of record does not indicate that the Veteran's bilateral knee degenerative joint disease was related to service or caused or aggravated by his now service-connected bilateral chondromalacia patellae, the Board is constrained to find that service connection is not warranted. 

Further, while arthritis is one of the diseases to which 38 C.F.R. § 3.303(b) applies, the Veteran has not had continuous bilateral knee degenerative joint disease symptoms since service and the other evidence of record shows no continuity. The October 2015 examiner noted there was no evidence of arthritis prior to the Veteran's 2007 diagnosis, more than 30 years after separation from service. Additionally, the October 2015 examiner noted the in-service chondromalacia patellae was not a precursor to the development of degenerative arthritis.

For the foregoing reasons, service connection is not warranted for the bilateral knee degenerative joint disease. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Non-Service-Connected Pension

In order to establish basic eligibility for nonservice-connected pension benefits, a preliminary requirement is that a veteran must have served on active duty during a period of war for a period of 90 days or more, served an aggregate of 90 days or more in separate periods of service during the same or different war periods; or been discharged during a period of war due to service connected disability. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

A threshold requirement for entitlement to a non-service connected pension requires that the Veteran have 90 or more days of service during a period of war. 38 U.S.C.A. § 1521. The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed). See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2. Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's DD 214 reflects that he entered active service on October 31, 1972, and was discharged on December 26, 1972. Accordingly, the Veteran's period of active service falls within a period of war as defined by statute. 38 C.F.R. § 3.2(f).

Here, the Veteran was discharged pursuant to medical board proceedings in December 1972, due to bilateral chondromalacia patellae, which was found to have existed prior to service and was not aggravated by active duty. The Board has granted service connection for bilateral chondromalacia patellae.

Accordingly, all doubt is resolved in favor of the Veteran; the Board finds that his service meets the service requirements for his entitlement to improved pension benefits.


ORDER

Service connection for a bilateral knee disability, identified as chondromalacia patella is granted.

Service connection for bilateral knee degenerative joint disease is denied.

The Veteran had qualifying service making the Veteran eligible for improved pension benefits, pending a finding that he meets net worth requirements. 


REMAND

A determination must be made as to whether the Veteran meets the income and net worth requirements to qualify for improved pension benefits. To date, VA has not obtained the Veteran's financial information sufficient to make this determination.

Accordingly, the case is REMANDED for the following action:

1. Determine whether the appellant meets the income and net worth requirements to qualify for improved pension benefits.

2. If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


